DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on June 13, 2022, claims 1-10 and 14-15 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to the set of claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 3-4 and added claims 16-17. Previously, claims 6-8 and 11-13 had been canceled.
In view of the amendment of claims 3-4; the rejected of these claims under 35 U.S.C. 112(b) had been withdrawn. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 14-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Uchiumi (JP 2006036159 – Machine Translation). 

Regarding claims 1, 9-10, and 14, Uchiumi discloses a drive control system and method for a motor vehicle comprising: 
a processor (e.g., controller 4) for receiving a signal from a sensor (e.g., the controller 4 configured to receive data from radar 1 and vehicle speed sensor 3, wherein a memory is required to store executable instructions for the controller to process radar 1 and sensor 3 data and control vehicle A accordingly   – see par. 23-24 and Figure 2 and disclosure), the processor being operable to: 
process the signal to identify a target vehicle which is a land vehicle (e.g., tracking a preceding vehicle B – see par. 22-23; Figures 1 and 5-8); 
determine a vertical offset between the host vehicle and the target vehicle (e.g., determine the difference in height H of the preceding vehicle B between current and previous height measurements (for example Hn-1 and H) or vice-verse via radar 1 (see par. 29-31; Figures 1-2 and 5-8); and;  
set a target follow distance between the host vehicle and the target vehicle in dependence on the determined vertical offset between the host vehicle and the target vehicle (e.g., to place / achieve a target distance between the preceding vehicle B and own vehicle A based on the difference in high of the preceding vehicle B between current and previous high measurements (e.g., Hn-1 and H) or vice-verse  – see par. 77, 9-10, 29-31 and Figures 1-2 and 5-8); 
wherein the processor is operable to determine a rate of change of the determined vertical offset (e.g., the processor determines a height change of the preceding vehicle B – see par. 33-34); and 
wherein the processor is operable to determine when the rate of change of the vertical offset decreases below a first threshold value or to determine when the rate of change of the vertical offset increases above a second threshold value (e.g., (i) e.g., when a state in which the difference between the current height Hn and the previous height Hn - 1 is equal to or larger than a predetermined value; vehicle B is in upstream road (see par. 30) and (ii) in the case where the difference between the previous height Hn - 1 and the current height Hn is equal to or larger than a predetermined value; the vehicle B is in descending road (see par. 30-31). 

Regarding claim 2, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to identify a base of an incline and/or a crest of an incline in dependence on the rate of change of the determined vertical offset (e.g., controller 4 calculates a slope pole point (a slope starting point of a slope) existing in front of a vehicle A based on a change in height H of the preceding vehicle B – see par. 77, 33-34 and Figure 6).

Regarding claim 3, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to track an ascent/descent route of the target vehicle (e.g., (i) e.g., when a state in which the difference between the current height Hn and the previous height Hn - 1 is equal to or larger than a predetermined value; vehicle B is in upstream road (see par. 30) and (ii) in the case where the difference between the previous height Hn - 1 and the current height Hn is equal to or larger than a predetermined value; the vehicle B is in descending road (see par. 30-31, 42, 49).

Regarding claim 4, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to calculate a speed of the target vehicle along said ascent/descent route (e.g., the controller configured to calculate the relative speed ΔV between the vehicles – which requires to determine the velocity of vehicles B and A – and set a vehicle speed to a predetermined speed (i.e., 40 km/h) via an acceleration correction means and in accordance to the road gradient characteristic   – see par. 29, 25, 73, 81, 83-85; Figures 1 and 5-8).

Regarding claim 5, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to: determine the vertical offset between the host vehicle and the target vehicle in dependence on a pitch angle and/or a roll angle of the host vehicle (e.g., determine the difference in height H of the preceding vehicle B between current and previous height measurements (for example Hn-1 and H) or vice-verse via radar 1. Figure 1 depicts the detection of the difference in height H of the preceding vehicle B based on the vehicle A’s pitch and roll (see par. 29-31; Figures 1-2 and 5-8)), and/or output a host vehicle control signal in dependence on the determined vertical offset (e.g., corrects a target acceleration at a point (preferably 0) close to a slope start point (a slope pole point) of the slope based on the difference in height H of the preceding vehicle B between current and previous height measurements (for example Hn-1 and H)  or vice-verse via radar 1 (see par. 20-21, 22, 26, 29-31; Figures 1-2 and 5-8). 

Regarding claim 15, Uchiumi discloses a drive control system and method for a motor vehicle wherein the host vehicle control signal comprises a signal to halt the host vehicle and/or to set a target speed of the host vehicle (e.g., the controller configured to set a vehicle speed to a predetermined speed (i.e., 40 km/h) via an acceleration correction means and in accordance to the road gradient characteristic – see par. 73 and 81, 83-85, 64-65; Figures 1 and 5-8).

Regarding claim 16, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to assess one or more terrain characteristics in dependence on the determined vertical offset and the ascent/descent route of the target vehicle (e.g., determine whether the road has an upward or downward slope based on (i) the difference in height H of the preceding vehicle B between current and previous height measurements and (ii) the state in which the difference between the current height Hn and the previous height Hn - 1 is equal to or larger than a predetermined value - vehicle B is in upstream road - and  the difference between the previous height Hn - 1 and the current height Hn is equal to or larger than a predetermined value - the vehicle B is in descending road (see par. 23, 29, 30-34, 81, 7 and Figures 1-2 and 5-8).

Regarding claim 17, Uchiumi discloses a drive control system and method for a motor vehicle wherein the processor is operable to assess one or more terrain characteristics in dependence on the determined speed of the target vehicle (e.g., determine whether the road has an upward or downward slope based on (i) the relative speed ΔV between the vehicles – which requires to determine the velocity of vehicles B and A,  (ii) the difference in height H of the preceding vehicle B between current and previous height measurements and (iii) the state in which the difference between the current height Hn and the previous height Hn - 1 is equal to or larger than a predetermined value - vehicle B is in upstream road - and  the difference between the previous height Hn - 1 and the current height Hn is equal to or larger than a predetermined value - the vehicle B is in descending road (see par. 23, 25, 29, 30-34, 54, 73, 81, 83-85, 7 and Figures 1-2 and 5-8).
 
Response to Argument

Applicant’s arguments filed on June 13, 2022, with respect to the rejections of claims as cited on the Office Action mailed on February 22, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the claim (i) “Indeed, in Uchiumi, the target following distance is not set or adjusted in any way that is dependent on the vertical offset and, as such, the determination of a vertical offset does not impact the target following distance in any way” and (i) “Rather, according to the subject matter recited-5 - U.S.S.N. 16/977,053 June 13, 2022in claim 1, beneficially the amount of vertical offset is used to set an appropriate target follow distance, which results in a dynamically-set target follow distance” (added remarks)(see page 5, par. 4 – page 6, par. 1). The examiner respectfully disagreed with applicant’s assertion. Applicant may consider that the claim limitations do not contain mechanism / process for dynamically adjusting the target following distance in accordance to an amount of vertical off. Applicant may consider amending the claim language to include the above argued feature(s) for future consideration. Given the broadest reasonable interpretation of the claim language, it is the examiner position that  Uchiumi’s reference discloses the claim limitation(s); the feature “set a target follow distance between the host vehicle and the target vehicle …” is interpreted as to place / achieve a target distance between the preceding vehicle B and own vehicle A – see above rejection and cited section.  Applicant is kindly invited to consider the above Office Action to view the ground of rejection.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664